

115 HR 4225 IH: To amend the Patient Protection and Affordable Care Act by clarifying that State Exchanges are prohibited from imposing fees or assessments on issuers of excepted benefits and standalone dental plans not sold through an Exchange.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4225IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act by clarifying that State Exchanges are
			 prohibited from imposing fees or assessments on issuers of excepted
			 benefits and standalone dental plans not sold through an Exchange.
	
		1.Prohibiting state exchanges from imposing assessments or fees on excepted benefits and standalone
			 dental plans not sold through an Exchange
 (a)In generalSection 1311(d)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(5)) is amended—
 (1)in subparagraph (A), by inserting , subject to subparagraph (C) after its operations; and (2)by adding at the end the following new subparagraph:
					
 (C)LimitationFor purposes of subparagraph (A), a State, with respect to an Exchange within such State, may not charge a health insurance issuer an assessment, user fee, tax, or any other fee—
 (i)on excepted benefits coverage within the meaning of section 2791(c) of the Public Health Service Act that is not sold on an Exchange; or
 (ii)on standalone dental plans described in paragraph (2)(B)(ii) that are not sold on an Exchange.. (b)Effective dateThe amendments made by subsection (a) shall apply to assessments, user fees, taxes, and other fees imposed, assessed, or collected on or after January 1, 2018.
			